 

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is dated July 25, 2018, (the
“Effective Date”), by and among BFIT Brands, LLC, an Arizona limited liability
company, together with all members/shareholders (“Shareholder”) of BFIT Brands,
LLC (BFIT Brands, LLC and Shareholder(s) collectively referred to as "Seller")
and Rocky Mountain High Brands, Inc., a Nevada corporation (“Purchaser”). All
capitalized terms not otherwise defined herein shall have the meaning given to
them in the Asset Purchase Agreement, dated as of July 25, 2018, by and among
Seller and Purchaser (the “Purchase Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to sell and
convey to Purchaser, and Purchaser has agreed to purchase and accept from
Seller, the Acquired Assets relating to Seller's Business;

WHEREAS, Purchaser would not have entered into the Purchase Agreement without
ensuring certain protections against solicitation and competition by Seller
subsequent to the Closing; and

WHEREAS, Seller is delivering this Agreement pursuant to the Asset Purchase
Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and in the Purchase Agreement, the benefits which Seller and
Purchaser will receive from the transactions contemplated by the Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1.       RESTRICTIVE Covenants.

1.1       Non-Competition. Seller covenants and agrees that for a period of one
(1) year from the date of this Agreement (“Restricted Period”), Seller shall not
engage, directly or indirectly, whether as a principal, agent, owner, employee,
contractor, advisor, partner, member, shareholder, manager, officer, director,
broker, consultant or otherwise, individually or in combination with any other
individual, corporation or other entity, in any business dealing in any manner
with beverages which are in any way similar to the products sold, or ever sold,
or in development or concept stage to be sold, by BFIT Brands, LLC, or which
contain hemp or CBD, other than Purchaser, within the United States of America
(the “Territory”). Provided, however, that nothing contained in this Section 1.1
shall prohibit Seller from owning, directly or indirectly, solely as an
investment, securities of any entity traded on any national securities exchange
or over-the-counter market if the Seller are not controlling persons of, or a
member of a group which controls, such entity and does not, either directly or
indirectly, own one percent (1%) or more of any class of securities of such
entity.

1.2       Remedies. Seller acknowledges and agrees that the Purchaser would be
irreparably harmed and that remedies at law would be inadequate to redress the
actual or threatened violations of the restrictive covenants set forth in this
Section 1, and that, in addition to any other relief, the foregoing restrictions
may be enforced by temporary and permanent injunctive relief. The time

  

 

 

periods referenced in the foregoing restrictions shall be extended by any period
in which Seller is in breach thereof. Purchaser's breach of any provision of
this Agreement shall not constitute a defense for any violation by Seller of the
restrictions contained herein. Remedies referenced in this Agreement shall be
considered cumulative and not exclusive, and Purchaser expressly reserve the
right to pursue all remedies available to Purchaser for any breach or threatened
breach, including the recovery of damages, accounting for all compensation,
profits, monies, accruals, increments or other benefits resulting from a breach
or threatened breach, and reasonable attorneys’ fees and costs of court. Seller
agrees to pay all costs and expenses (including reasonable attorneys’ fees and
court costs) incurred by Purchaser in enforcing the provisions of this
Agreement, to the extent Purchaser prevails. Notwithstanding the foregoing, if
any provision of this Agreement is found by a tribunal or competent jurisdiction
to be illegal or unenforceable, either in whole or in part, then, but only to
such extent, the parties stipulate and agree that the offending provision shall
automatically be deemed modified and conformed to the minimum requirements of
law and thereupon, together with all other provisions hereof (whether in their
original form or as modified hereunder), shall be given full force and effect.

1.4       Special Considerations. Seller acknowledges that the provisions of
this Section 1 are agreed to by Seller and Purchasers on the basis of the
following: (i) the non-competition covenant contained herein is ancillary to the
agreement of Purchaser to purchase the Acquired Assets pursuant to the Purchase
Agreement, and those covenants are supported by a new and independent valuable
consideration in addition to the consideration paid to Seller for the Acquired
Assets, and accordingly the purchase of the Acquired Assets by Purchaser gives
rise to the interest of Purchaser in obtaining the non-competition covenant
contained herein, (ii) the non-competition covenant, the duration of the
Restricted Period and the geographical scope of the Territory are fair,
reasonable and not oppressive and are necessary and designed to protect the
goodwill and legitimate business interests of Purchaser in connection with the
Business, and (iii) the limitations contained in this Agreement with regard to
the non-competition covenant as to time, geographical area and scope of activity
to be restrained do not impose a greater restraint than is reasonably necessary
to protect the goodwill and legitimate business interest of Purchaser in
connection with the Business and those covenants do not unreasonably impair or
interfere with, either directly or indirectly, Seller's or the Shareholders'
ability to secure other employment or an engagement elsewhere to utilize their
professional skills, talents, and services without violating those covenants.

2.       MISCELLANEOUS.

2.1        Representations of Seller. Seller represents and warrants to
Purchaser that they have read and fully understand this Agreement and have
consulted with legal counsel and tax advisors who have explained all of its
terms and provisions and that the agreed upon consideration for the undertakings
made by Seller in this Agreement is adequate.

2.2       Amendments and Waiver. No amendment, waiver or consent with respect to
any provision of this Agreement shall in any event be effective unless it is in
writing and signed by the parties, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Any party’s lack of enforcement of any provision of this
Agreement shall not be construed as a waiver, and the non-breaching party may
elect to enforce any such provision at any time in the event of a past, repeated
or continuing breach. The rights and remedies in this Agreement are the
exclusive rights and remedies that the parties may have upon a breach of this
Agreement.

 2 

 

 

2.3       Notices. All notices or other communications required or permitted
under this Agreement shall be in writing and will be deemed to have been duly
given when (a) delivered by hand, (b) sent by facsimile, provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight courier service (receipt
requested), in each case to the appropriate addresses and fax numbers set forth
below (or to such other addresses and fax numbers as a party may designate by
notice to the other parties):

To the Seller:

 

BFIT Brands, LLC Attn: Erik Rothchild 6645 E. Gelding Dr. Scottsdale, AZ 85254

 

To the Purchaser:

 

Rocky Mountain High Brands, Inc. Attn: David M. Seeberger 9101 LBJ Freeway,
Suite 200 Dallas, TX 75243

 

  

Any Party may change its address for receiving notice by giving written notice
to the other Parties in the manner provided in this Section 2.3.

2.4       Governing Law. This Agreement shall be governed by, and construed,
enforced and interpreted in accordance with, the substantive laws (without
regard to its conflicts of law’s provisions) of the State of Texas, and sole and
exclusive jurisdiction for any dispute over this agreement shall be in the
courts of Dallas County, Texas.

2.5       Successors and Assigns. This Agreement, and the rights and obligations
of the parties, shall inure to the benefit of and be binding on the parties and
their respective successors and assigns. Neither Seller nor the Shareholders may
not assign any rights, benefits, duties or obligations under this Agreement.

2.6       Entire Agreement. This Agreement, the Purchase Agreement, and the
documents referred to therein express the entire agreement and understanding
between the parties with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements are merged
herein and therein and superseded hereby and thereby.

2.7       Expenses. Each party shall pay its own costs and expenses in
connection with the transactions contemplated by this Agreement.

2.8       Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall for all purposes be deemed to be an original and all of
which, when taken together, shall constitute one and the same instrument.

 3 

 



IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

SELLER: BFIT Brands, LLC

 

 

By: /s/Tim McGeehan

Tim McGeehan, Majority Shareholder

 

 

By: /s/Erik Rothchild

Erik Rothchild, Co-Founder and Shareholder

 

 

By: __________________________________

____________________________, Shareholder

(Printed name)

 

By: __________________________________

____________________________, Shareholder

(Printed name)

 

By: __________________________________

____________________________, Shareholder

(Printed name)

 

By: __________________________________

____________________________, Shareholder

(Printed name)

 

 

PURCHASER: Rocky Mountain High Brands, Inc.

 

 

 

By: /s/Michael Welch

Michael Welch, President and Chief Executive Officer

 



 4 

 

